Exhibit 10.1
 
 
SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated May 29, 2009, by
and between, Prevention Insurance.com, Inc., a Nevada corporation (the
“Company”) and Paragon Capital LP, a Delaware limited partnership (“Paragon”).


RECITAL


WHEREAS, Paragon is willing to advance the Company ten thousand dollars
($15,000) for corporate purposes, and the Company is willing to issue warrants
exercisable into shares of common stock.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recital and the mutual
promises hereinafter set forth, and, other good and valuable consideration, the
parties hereto agree as follows:


1.   Issuance of Warrants Paragon hereby agrees to advance to the Company
$15,000 (the “Advance”) for the purpose of paying administrative expenses
including making required filings with the SEC and paying other legal
expenses.  The Company will execute a warrant agreement (the “Warrant”) which is
attached.
 
2.           Authorization
 
(a)          Corporate Action  All corporate action on the part of the Company
necessary for the sale of the warrants and warrant shares upon exercise of the
Warrant and the performance of the Company's actions hereunder will be taken by
the Company at the appropriate time prior to exercise. This Agreement
constitutes a valid and legally binding obligation of the Company, enforceable
in accordance with its terms.
 
(b)          Valid Issuance  Upon an exercise, the warrant shares, when
transferred in compliance with the provisions of this Agreement will be duly
authorized, validly issued, fully paid and non-assessable, and will be free of
any liens or encumbrances caused or created by the Company.  This transaction is
deemed to be an arms length transaction.
 
(c)           No Preemptive Rights Except as provided herein, no person
currently has or will have any right of first refusal or any preemptive rights
in connection with the transfer of the warrant shares upon an exercise, or any
future issuance of securities by the Company.


3.           All notices, requests and instructions hereunder shall be in
writing and delivered to each party as may from time to time be designated by a
party hereto.


4.           In the event that any term, covenant, condition, or other provision
contained herein is held to be invalid, void or otherwise unenforceable by any
court of competent jurisdiction, the invalidity of any such term, covenant,
condition, provision or agreement shall in no way affect any other term,
covenant, condition or provision or agreement contained herein, which shall
remain in full force and effect.
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
5.           This Agreement contains all of the terms agreed upon by the parties
with respect to the subject matter hereof.  This Agreement has been entered into
after full investigation.


6.           This Agreement shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed within the State of New York without giving the effect to the conflict
of law principals thereof.


7.           No amendments or additions to this Agreement shall be binding
unless in writing, signed by both parties, except as herein otherwise provided.


 
Please sign below to acknowledge the acceptance of the terms of this Agreement.
 
 
PARAGON CAPITAL LP
 
PREVENTION INSURANCE.COM, INC.
     
By: /s/ Alan Donenfeld
 
By: /s/ Alan Donenfeld
ALAN DONENFELD ALAN DONENFELD
 
ALAN DONENFELD
Managing Member of Paragon Chief Executive Officer
 
Chief Executive Officer
Capital Advisors LLC,
   
General Partner of Paragon Capital LP
         
Date: May 29, 2009 Date: May 29, 2009
 
Date: May 29, 2009

 
 